                               UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT COURT OF IDAHO


    MAIRIN JAMESON, an individual,
                                                         Case No. 3:18-cv-00451-DCN
            Plaintiff,
    v.                                                   MEMORANDUM DECISION AND
                                                         ORDER
    UNIVERSITY OF IDAHO, a public
    university,
            Defendant.


                                         I. INTRODUCTION

         Pending before the Court is Defendant University of Idaho’s Motion to Dismiss.

Dkt. 6. On October 11, 2019, the Court held oral argument and took the motion under

advisement. Upon review, and for the reasons set forth below, the Court GRANTS in

PART and DENIES in PART the Motion.

                                        II. BACKGROUND1

         Plaintiff Mairin Jameson is a former student at the University of Idaho (“UI”). UI is

a state institution of higher education located in Moscow, Idaho. UI receives federal

funding and financial assistance within the meaning of 20 U.S.C. § 1681 et seq. and is

otherwise subject to Title IX.



1
 All facts are construed in the light most favorable to Jameson, the nonmoving party. Scott v. Harris, 550
U.S. 372, 380 (2007).



MEMORANDUM DECISION AND ORDER - 1
         On April 21, 2013, Jameson was sexually assaulted by Jahrie Z. Level, a UI football

player, off campus. At the time, Jameson was a third-year student enrolled at UI and a diver

on UI’s swim team. Prior to this event, Jameson had been harassed by Level and witnessed

Level harassing another female student on campus.

         On April 25, 2013, Jameson reported that she had been sexually assaulted by Level

to Moscow Police Lieutenant Dave Lehmitz and to three UI officials: Athletic Director

Rob Spear, Athletics Academic Coordinator Susan Steele, and UI head football coach Paul

Petrino. Spear, Steele, and Petrino initially informed her that the UI could not investigate

because the sexual assault had occurred off campus. The officials did not offer to report—

and did not report—Level’s sexual assault and harassment to the Dean of Students. They

also did not offer Jameson any support or counseling. They did inform Jameson that Level

would be required to seek counseling and to check in twice a day with UI’s head football

coach.

         On May 3, 2013, Jameson visited the Women’s Center at UI and told the Director

of the Women’s Center that she had been assaulted by Level. The Director informed the

UI’s Dean of Students of the incident, who then launched an investigation. At no time

during this process was Jameson informed of her Title IX rights by any UI personnel.

         On October 7, 2013, UI completed its investigation of Level, when its University

Judicial Counsel found that it was more likely than not that Level had committed seven

violations of UI’s Student Code of Conduct. Five of the violations concerned Level’s

sexual assault and harassment of Jameson while the remaining two violations involved




MEMORANDUM DECISION AND ORDER - 2
Level’s harassment and intimidation of another female student. UI subsequently expelled

Level.

         Sometime later, UI authorized an independent investigation regarding its handling

of Title IX cases. On July 16, 2018, the investigators issued the “Independent Investigation

Report” (“Independent Report”) to UI. The report concluded, in part, that UI staff had

failed to comply with Title IX at numerous points during UI’s investigation of Jameson’s

claim. At an unspecified time, UI President Chuck Staben also made public statements that

Jameson’s sexual assault might have been avoided if UI had appropriately handled two

prior complaints against Level.

         On October 16, 2018, Jameson filed her Complaint for general, special, and

compensatory damages. She asserts three state law claims: (1) negligence; (2) intentional

infliction of emotional distress; and (3) negligent infliction of emotional distress. She also

asserts two Title IX claims: (1) that UI’s deliberate indifference to her post-assault report

created a hostile educational environment and (2) that UI’s deliberate indifference to

students’ prior reports about her assailant created a heightened risk on campus for sexual

assault or harassment.

         On November 14, 2018, UI filed the instant motion to dismiss because all of

Jameson’s causes of actions are allegedly time-barred and because it is entitled to sovereign

immunity on Jameson’s state law claims.

                                  III. LEGAL STANDARD

         1. Federal Rule of Civil Procedure 12(b)(1)

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the


MEMORANDUM DECISION AND ORDER - 3
Court’s subject matter jurisdiction. A lack of jurisdiction is presumed unless the party

asserting jurisdiction establishes that it exists. See Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). Thus, the plaintiff bears the burden of proof on a Rule

12(b)(1) motion to dismiss for lack of subject matter jurisdiction. Sopcak v. Northern

Mountain Helicopter Serv., 52 F.3d 817, 818 (9th Cir. 1995). If the court determines that

it does not have subject matter jurisdiction, it must dismiss the claim. Fed. R. Civ. P.

12(h)(3).

       2. Federal Rule of Civil Procedure 12(b)(6)

       Rule 12(b)(6) permits a court to dismiss a claim if the plaintiff has “fail[ed] to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6)

dismissal may be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of

sufficient facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (citation omitted). In deciding whether to

grant a motion to dismiss, the court must accept as true all well-pled factual allegations

made in the pleading under attack. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). A court is

not, however, “required to accept as true allegations that are merely conclusory,

unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Dismissal without leave to amend is

inappropriate unless it is beyond doubt that the complaint could not be saved by an

amendment. See Harris v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009).




MEMORANDUM DECISION AND ORDER - 4
                                     IV. DISCUSSION

       1. State Law Claims Against UI

       UI moves to dismiss Jameson’s three state law claims—her third through fifth

causes of action—under Federal Rule of Civil Procedure 12(b)(1). UI argues that, as an

arm of the State of Idaho, it has sovereign immunity from state law claims brought in

federal court. Jameson states she “does not oppose dismissal of her state law claims due to

sovereign immunity.” Dkt. 8, at 19 n.1. The Court agrees that because the state has not

waived its sovereign immunity, this Court lacks subject matter jurisdiction over the state

law claims against UI. Accordingly, Jameson’s third, fourth, and fifth causes of action are

dismissed with prejudice pursuant to Rule 12(b)(1). See Doe v. Regents of the Univ. of

California, 891 F.3d 1147, 1153 (9th Cir. 2018) (stating state law claims barred by the

Eleventh Amendment should be dismissed with prejudice).

       2. Title IX Claims Against UI

       Jameson asserts two Title IX claims in her Complaint. First, she alleges UI’s

deliberately indifferent response to her report that she had been sexually assaulted deprived

her of educational opportunities and benefits provided by the school. The Court will refer

to this claim as Jameson’s “post-reporting claim.” Second, Jameson alleges UI’s handling

of prior complaints against Level heightened the risk that she would be sexually assaulted.

The Court will call this claim Jameson’s “heightened-risk claim.”

       An individual has a private right of action to enforce Title IX and recover damages.

Davis Next Friend LaShonda D. v. Monroe City. Bd. of Educ., 526 U.S. 629, 639 (1999)

(internal citations omitted). The recognition of this private right of action has given rise to


MEMORANDUM DECISION AND ORDER - 5
two general avenues for Title IX claims: one for claims based on an official policy of

discrimination and the other for claims based on an institution’s actual notice of, and

deliberate indifference to, sexual harassment or assault. “In sexual harassment cases, it is

the deliberate failure to curtail known harassment, rather than the harassment itself, that

constitutes the intentional Title IX violation.” Mansourian v. Regents of Univ. of

California, 602 F.3d 957, 967 (9th Cir. 2010). Both of Jameson’s Title IX claims rely on

the second avenue for a Title IX claim, the deliberate failure to prevent known harassment.

       To establish deliberate indifference under Title IX, plaintiffs must first demonstrate

the harassment was “so severe, pervasive, and objectively offensive that it can be said to

deprive the victims of access to the educational opportunities or benefits provided by the

school.” Davis, 526 U.S. at 650. Next, they must show that a school official with the

authority to institute corrective measures on the school district’s behalf: (1) had actual

notice of the alleged discrimination and (2) responded to the discrimination with deliberate

indifference. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 292 (1989). For the

school to have “actual knowledge” of harassment, “an official of the recipient entity with

authority to take corrective action” must have both actual knowledge of the harassment and

an “opportunity to rectify any violation.” Id. at 290. The test for deliberate indifference to

known acts of harassment is “whether a reasonable fact-finder could conclude that the

[official]’s response was clearly unreasonable in light of the known circumstances.” Oden

v. N. Marianas Coll., 440 F.3d 1085, 1089 (9th Cir. 2006) (internal quotation marks and

citation omitted).




MEMORANDUM DECISION AND ORDER - 6
       UI moves to dismiss under Federal Rule of Civil Procedure Rule 12(b)(6) because

Jameson’s Title IX claims are barred by the applicable statute of limitations. A complaint

may be dismissed based on a statute of limitations defense if it is evident on the face of the

pleadings the action is time-barred and limitations period should not be tolled. As Title IX

has no express limitations period, the Ninth Circuit uses the applicable state’s personal

injury limitations period. Stanley v. Trustees of Calif. State Univ., 433 F.3d 1129, 1134 (9th

Cir. 2006). Idaho law applies a two-year statute of limitations to personal injury actions.

Idaho Code § 5-219(4). Both parties agree that Jameson’s Title IX claims are subject to

Idaho’s two-year statute of limitations.

       Absent tolling, the two-year limitation period runs from the moment a plaintiff’s

claim accrues. Although state law “determines the length of the limitations period, federal

law determines when a civil rights claim accrues.” Lukovsky v. City and Cty. of S.F., 535

F.3d 1044, 1048 (9th Cir. 2008). In the Ninth Circuit, a claim accrues “when the plaintiff

knows or has reason to know of the injury which is the basis of the action.” Id. (internal

quotation marks and citation omitted). Accrual is tied to the “awareness of the actual injury,

not upon awareness that this injury constitutes a legal wrong.” Id. at 1049 (internal

quotation marks and citation omitted). “The proper focus is upon the time of the

discriminatory acts, not upon the time at which the consequences of the acts became most

painful.” Stanley, 433 F.3d at 1136 (internal quotation marks and citation omitted).

       However, “[b]ecause it is inequitable to bar someone who has no idea he has been

harmed from seeking redress, the statute of limitations has generally been tolled by the

‘discovery rule.’” Bibeau v. Pac. Nw. Research Found. Inc., 188 F.3d 1105, 1108 (9th Cir.


MEMORANDUM DECISION AND ORDER - 7
1999), opinion amended on denial of reh’g, 208 F.3d 831 (9th Cir. 2000). See also TRW

Inc. v. Andrews, 534 U.S. 19, 27 (2001) (observing that “lower federal courts generally

apply a discovery accrual rule when a statute is silent on the issue” (internal quotation

marks and citation marks omitted)). This means a claim will not accrue until a plaintiff

“has knowledge of the ‘critical facts’ of his injury, which are ‘that he has been hurt and

who has inflicted the injury.’” Bibeau, 188 F.3d at 1008 (quoting United States v. Kubrick,

444 U.S. 111, 122 (1979)); see also Gregg v. Hawaii, Dep’t of Pub. Safety, 870 F.3d 883,

887 (9th Cir. 2017) (“The general common law principle is that a cause of action accrues

when the plaintiff knows or has reason to know of the injury that is the basis of the action

and the cause of that injury.”). A cause of action accrues upon knowledge of the critical

facts even if “the full extent of the injury is not then known.” Wallace v. Kato, 549 U.S.

384, 391 (2007). Because a plaintiff “must be diligent in discovery the critical facts,” a

plaintiff who was unaware of his injury will be barred from asserting his claim after the

statute of limitations has run if “he should have known [of his injury] in the exercise of due

diligence.” Bibeau, 188 F.3d at 1108 (emphasis added).

       UI argues that Jameson was fully aware of her Title IX injuries at latest by October

7, 2013, when she supposedly learned that UI’s disciplinary hearings against Level

concerning his sexual assault of Jameson and harassment of another female student had

concluded. Jameson argues that her claims under Title IX did not accrue until 2018, when

the Independent Report revealed UI’s alleged role in her assault and that she had legal

rights under Title IX. Jameson further argues that, to the extent her claims accrued earlier,

they are subject to tolling or equitable estoppel under state law.


MEMORANDUM DECISION AND ORDER - 8
                   i. Post-Reporting Claim

      Jameson’s post-reporting claim (her first cause of action) is time-barred. Jameson

reported her sexual assault in April 2013 to Spear, Steele, and Petrino—UI personnel who

had authority to take corrective action. In response, the UI officials failed to: take

immediate corrective action to protect Jameson, refer her to the counseling center for

mental health treatment, investigate her claims, report her case to the Title IX office,

address Jameson and her parent’s concerns about her safety and university policies,

institute any accommodation for Jameson, or generally assist and help her. Dkt. 1, ¶¶ 211,

221. Jameson alleges these official’s responses were deliberately indifferent—in effect,

that they were clearly unreasonable in light of the known circumstances. See Oden, 440

F.3d at 1089 (9th Cir. 2006). Because of UI’s deliberately indifferent response, Jameson

alleges she was subjected to further harassment and was otherwise deprived of educational

opportunities to which she was entitled. Dkt. 1, ¶ 219. Jameson asserts she did not know

of UI’s deliberately indifferent response to her report until 2018, when the Independent

Report that documented UI’s Title IX failures in relation to how it had handled Jameson’s

case was published.

      Jameson knew of the critical facts of her post-reporting injury as of 2013. Within

some reasonable amount of time after she initially reported her sexual harassment claim to

UI officials in the spring of 2013, Jameson should have understood that UI had done

nothing to help her or address her concerns. Jameson’s post-reporting Title IX claim

accrued at the time she reported her assault to UI officials and experienced deliberately

indifferent responses. See Samuelson v. Or. State Univ., 162 F. Supp. 3d 1123, 1134 (D.


MEMORANDUM DECISION AND ORDER - 9
Or. 2016) (finding that a plaintiff was time-barred from bringing a claim because she

“learned of [the funding recipient’s] deliberate indifference to her report of rape when [the

funding recipient] was in fact deliberately indifferent to her own report of the assault”). In

other words, Jameson’s post-reporting claim accrued when she knew of the injury that

formed the basis of her federal claims, not when Jameson learned about her legal rights or

additional facts about UI’s behavior from the Independent Investigation which would have

bolstered her claims.

        Jameson argues that even if her post-reporting claim accrued in 2013, it should be

tolled.2 When a federal court applies a state’s statute of limitations, it “look[s] to state law

to determine the application of tolling doctrines.” Harding v. Galceran, 889 F.2d 906, 907

(9th Cir. 1989) (citing Board of Regents v. Tomanio, 446 U.S. 478, 486–87 (1980)). “The

only non-statutory bar to a statute of limitation defense in Idaho is the doctrine of equitable

estoppel.” J.R. Simplot Co. v. Chemetics Int’l, Inc., 887 P.2d 1039, 1041 (1994). The

elements of equitable estoppel under Idaho law are:

        (1) a false representation or concealment of a material fact with actual or
            constructive knowledge of the truth;



2
  Facts that support tolling a statute of limitations, such as facts suggesting the statute should be tolled on
the basis of equitable estoppel, should be alleged in a complaint. Sayegh v. John Enright, Inc., 473 F. App'x
605 (9th Cir. 2012) (upholding that complaints should allege facts that would support tolling the statute of
limitations). Defendant contends in its Reply that Jameson failed to sufficiently support her equitable
estoppel defense in her Complaint. Dkt. 14, at 9. However, both parties represented during oral argument
that they consented to the Court addressing the merits of Jameson’s position on equitable estoppel, as the
issue had been briefed and argued. The Court does so with respect to Jameson’s post-reporting claim but
does not reach the issue with respect to her heightened-risk claim. Going forward, the Court recommends
that Jameson move to amend her complaint as necessary if she wishes to raise equitable estoppel to support
tolling the statute of limitations with respect to her remaining claim.



MEMORANDUM DECISION AND ORDER - 10
       (2) that the party asserting estoppel did not know or could not discover the
           truth;
       (3) that the false representation or concealment was made with the intent
           that it be relied upon; and
       (4) that the person to whom the representation was made, or from whom
           the facts were concealed, relied and acted upon the representation or
           concealment to his prejudice.

Ferro v. Soc’y of Saint Pius X, 149 P.3d 813, 815 (2006) (quoting Chemetics, 887 P.2d at

1041). Equitable estoppel does not eliminate, toll, or extend the statute of limitations but

rather bars a party from asserting the statute of limitations as a defense. Id.

       Jameson first argues equitable estoppel is appropriate because UI had an “actual

obligation under Title IX to advise Plaintiff Jameson of her Title IX rights which they failed

to do.” Dkt. 8, at 18. Jameson contends that UI’s duty was established by the Office of

Civil Right’s Dear Colleague Letter of April 4, 2011, which stated that “schools should

ensure that complainants are aware of their Title IX rights.” Letter from Russlynn Ali,

Assistant Sec’y for Civil Rights, Office for Civil Rights, U.S. Dep’t of Educ., at 16 (Apr.

4,   2011)   (available   at   https://www2.ed.gov/about/offices/list/ocr/letters/colleague-

201104.pdf). Jameson argues UI’s failure to inform her of her legal rights amounts to

fraudulent concealment. But for equitable estoppel to apply under Idaho law, UI must have

fraudulently concealed a material fact. Jameson essentially alleges the accrual should be

tolled because UI failed to inform her of the law—not the facts—that formed the basis of

her claim.

       Jameson next argues that UI should be equitably estopped from asserting a statute

of limitations defense because UI concealed facts from her regarding its violation of Title

IX—namely that it had been informed by its own legal counsel that it had violated Title IX


MEMORANDUM DECISION AND ORDER - 11
and had a draft report of its Title IX failures. Importantly, equitable estoppel requires the

defendant to conceal material facts from a party without knowledge of those facts. While

Jameson may not have known the full extent of her injury, she knew the critical facts

underlying her post-reporting claim in 2013. Furthermore, equitable estoppel requires the

defendants to conceal with the intent that the concealment be relied upon, and also requires

that the person from whom the facts were concealed relied and acted upon the concealment

to her prejudice. Jameson never issued any discovery requests to the UI for information

and fails to identify any legal duty for UI to proactively provide her with its attorney-client

communications or a draft report of its Title IX failures. She had no basis to rely on such

concealed facts. The doctrine of equitable estoppel does not apply here. Plaintiff’s post-

reporting claim is therefore barred.

                   ii. Heightened-Risk Claim

       With regards to Jameson’s heightened-risk claim (her second cause of action), the

Court finds the allegations in Jameson’s Complaint, read with the required liberality, are

sufficient to survive a motion to dismiss. See Jablon v. Dean Witter & Co., 614 F.2d 677,

682 (9th Cir. 1980) (“When a motion to dismiss is based on the running of the statute of

limitations, it can be granted only if the assertions of the complaint, read with the required

liberality, would not permit the plaintiff to prove that the statute was tolled.”). Jameson

alleges UI’s deliberate indifference to prior reports about Level’s behavior created an

environment in which it was more likely that he would sexually harass women, including

Jameson. Furthermore, Jameson contends that vulnerability—or heightened risk—

constitutes harassment under Title IX. Jameson suggests her claim is timely because she


MEMORANDUM DECISION AND ORDER - 12
was unaware of her underlying injury until it was publicly disclosed in 2018 that UI had

failed to investigate two complaints against Level prior to April 21, 2013. UI generally

argues the claim is untimely because Jameson was aware of her injury in 2013.3

        The parties disagree over the proper legal framework to analyze when the statute of

limitations accrues for a heightened-risk Title IX claim. In both its written briefing and

during oral arguments, UI suggested that the Court should look to Samuelson v. Or. State

Univ., 162 F. Supp. 3d 1123, 1134 (D. Or. 2016), as an example of how to apply Ninth

Circuit precedent in cases of heightened-risk claims. In Samuelson, the plaintiff brought a

Title IX claim against Oregon State University (“OSU”). In Samuelson’s complaint, she

titled her claim, “Deliberate Indifference to Prior Sexual Violence,” alleging that OSU

generally knew the risk its football program’s hostile culture posed to female students and

specifically knew that a particular football student associated with “other sexually violent

males who would sexually harass OSU’s female students in his apartment.” Id. at 1127–

28. The District of Oregon Court re-designated Samuelson’s claim as “Title IX Claim

Against OSU,” and pointedly did not treat her claim as a heightened-risk claim. It did so

on the grounds that OSU lacked any control over the harasser because “Ms. Samuelson

was not raped during an activity sanctioned, supported, and funded by OSU,” the assault



3
  In its reply, UI raises for the first time a plausibility challenge to Jameson’s complaint. See Dkt. 14, at 5
(“It is beyond doubt that Plaintiff cannot prove any set of facts in support of her heightened-risk claim
which would entitle her to relief. Plaintiff’s arguments for the application of the discovery rule to her
“heightened-risk” claim are extraneous since the factual allegations in support of the claim demonstrate that
she did not suffer an injury.”) As this argument was not raised in time for Jameson to respond, the Court
will only consider whether the statute of limitation time-bars Jameson’s claim—UI’s original grounds for
its motion to dismiss.



MEMORANDUM DECISION AND ORDER - 13
happened at an off-campus apartment, and OSU “had no connection at all” to Samuelson’s

rapist. Id. at 1134. “Because OSU lacked any control over the harasser or the context of

the harassment, it is not liable under Title IX.” Id. Instead, the court construed Samuelson’s

claim as one alleging OSU violated Title IX by its deliberate indifference in its response to

her report of the rape. Id. Only then did the court analyze whether Samuelson’s Title IX

claim was barred by the statute of limitations. Because there is no contention in the pending

case that UI lacked any control over the harasser, a UI student-athlete, Samuelson is

inapplicable with regards to Jameson’s heightened-risk claim.

       In contrast, Jameson argues the Baylor cases supply the proper framework. See Doe

12 v. Baylor Univ., 336 F. Supp. 3d 763 (W.D. Tex. 2018); Doe 1 v. Baylor University,

240 F. Supp. 3d 646 (W.D. Tex. 2017); Hernandez v. Baylor University, 274 F. Supp. 3d

602 (W.D. Tex. 2017). In the Baylor cases, plaintiffs argued they had no notice of Baylor

University’s policies, procedures, and customs that created the heightened-risk

environment until Baylor University publicly released an internal investigation report of

its Title IX practices. The Western District Court of Texas found it “plausible that the

plaintiffs in that case had no reason to further investigate their heightened-risk claims until

the release of [the university’s report] and the subsequent media coverage in 2016.” Doe

12, 336 F. Supp. 3d at 784 (internal citation omitted). Even if plaintiffs knew from criminal

cases that an individual had assaulted other woman, such knowledge was “insufficient to

demonstrate that she would have been put on notice to look into [the university’s]

knowledge of [the perpetrator’s] history.” Hernandez, 274 F. Supp. 3d at 616–17.




MEMORANDUM DECISION AND ORDER - 14
Accordingly, the Baylor courts found that the heightened-risk claims did not accrue until

the release of the report. Id. at 17; Doe 12, 336 F. Supp. 3d at 784.

       UI argues the Baylor cases conflict with Ninth Circuit precedent that the proper

focus of when a claim accrues is on the time of the discriminatory acts, not at the time

when a plaintiff becomes aware of the legal wrong. Dkt. 14, at 5 (citing to Lukovsky, 535

F.3d at 1049; Stanley, 433 F.3d at 1136). The Court disagrees that the Baylor cases conflict

with Ninth Circuit precedent. In the Ninth Circuit, a claim accrues when plaintiff has

knowledge (or should have knowledge) of the “critical facts” of her injury which are (1)

that she has been hurt and (2) who inflicted her injury. See Bibeau, 188 F.3d at 1108.

Plaintiffs argue Bibeau is inapplicable because the facts of that case concerned medical

side-effects. However, the claim accrual reasoning in Bibeau is applicable to any case

where a court applies a state’s statute of limitations in construing a federal substantive

claim. The Supreme Court has held that to determine when a federal claim accrues, the

courts must revert to “federal rules conforming in general to common-law tort principles.”

Wallace v. Kato, 549 U.S. 384, 388 (2007). “The general common law principle is that a

cause of action accrues when ‘the plaintiff knows or has reason to know of the injury.”

Bonneau v. Centennial Sch. Dist. No. 28J, 666 F.3d 577, 581 (9th Cir. 2012) (quoting

TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999)). The Ninth Circuit has “interpreted

the ‘question . . . [of] what . . . we mean by injury’ with some flexibility, and held that a

‘claim accrues’ not just when the plaintiff experiences the injury, but ‘when the plaintiff

knew or in the exercise of reasonable diligence should have known of the injury and the

cause of that injury.’” Id. (quoting Lukovsky, 535 F.3d at 1050) (emphasis added).


MEMORANDUM DECISION AND ORDER - 15
       The Ninth Circuit claim accrual standard detailed in Bibeau aligns with the Baylor

courts’ reasoning. In the Baylor cases, plaintiffs did not know the critical fact that Baylor

University had inflicted the injury because they had no knowledge that Baylor University

was on notice of the assaulter’s history and had failed to do anything in response. Crucially,

the plaintiffs had no reason to investigate Baylor University’s role in their assault until the

media disclosed the relationship.

       In order for the claim to accrue, Jameson must have had enough critical facts to have

been put on notice that she should look into UI’s knowledge of Level’s history. In her

Complaint, Jameson alleges that UI was on notice that Level was involved in some way in

a November 14, 2012 incident where a heavily intoxicated student was taken to the hospital

with severe bruising around her neck.4 The incident was reported to the Moscow Police

and UI’s Dean of Students’ office, but UI did not investigate the incident or take any step

to mitigate future incidents by Level.

       Jameson also alleges that UI was on notice that Level sexually harassed and

intimidated Maggie Miller, a UI distance runner, while she was in a cold tub in UI’s athletic

training room on April 8, 2013. When Miller declined Level’s invitation to a social event,

Level became upset and threatened Miller in Jameson’s presence, using gendered slurs.

Two hours later, Level walked by where Miller was sitting and stared at her. Miller felt he




4
  During oral arguments, Jameson’s counsel mentioned that the November 2012 incident concerned an
allegation that Level had sexually assaulted another student. The actual complaint does not include this
information. See Dkt. 1, at ¶¶ 12–20.



MEMORANDUM DECISION AND ORDER - 16
was trying to intimidate her, so she looked for staff and reported his actions to the Moscow

Police Department, as well as to UI’s head football coach later that day.

       Jameson states in her Complaint that she was present and heard Level’s April 8,

2013 threats to Miller in UI’s athletic training room and that she reported what she knew

about Level’s interactions with Miller on April 25, 2013. However, the issue is not whether

Jameson knew about Level’s previous behavior, but whether she was on notice that UI had

knowledge of Level’s previous behavior prior to her own assault and subsequent reporting.

The Complaint is unclear about what Jameson knew about UI’s knowledge and when she

knew it. At oral argument, counsel for Jameson represented that Jameson did not know

until 2018, when the Independent Report was published, that UI was aware of Level’s

involvement in the November 13, 2012 and April 8, 2018 incidents prior to her assault and

was unaware that UI had subsequently failed to investigate those incidents.

       However, in her Complaint, Jameson alleges UI examined both Jameson’s and

Miller’s complaints against Level and completed its investigation on October 7, 2013. On

October 7, 2013, the University Judicial Counsel found that it was more likely than not that

Level had committed seven violations of UI’s Student Code of Conduct and subsequently

expelled Level. While five of the violations concerned Level’s behavior towards Jameson,

the remaining two violations concerned Level’s harassment and intimidation of Miller.

When pressed as to whether Jameson was aware at the time that UI’s University Judicial

Counsel’s October 7, 2013 decision also addressed complaints by Miller against Level,

Jameson’s counsel answered that he did not know. Jameson’s counsel did suggest that the




MEMORANDUM DECISION AND ORDER - 17
details concerning Miller’s report to UI documented in the Complaint came from

discussions Jameson had with Miller in 2018 after the Independent Report was released.

       In order for the claim to accrue, Jameson must have enough critical facts to be put

on notice that she should look into UI’s knowledge of Level’s history. After reviewing the

Complaint and briefings, as well as listening to oral arguments at the motion hearing, it is

plausible that Jameson had no reason to further investigate her heightened-risk claim until

after the release of the Independent Report and the subsequent media coverage in 2018.

Liberally construed, Jameson’s heightened-risk claim survives a motion to dismiss.

                                  V. LEAVE TO AMEND

       Leave to amend pleadings shall be freely given when justice so requires. Fed. R.

Civ. P. 15(a). Courts apply Rule 15 with extreme liberality. Eminence Capital, LLC v.

Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citations omitted). In determining

whether to grant leave to amend, the court generally considers five factors: (1) undue delay;

(2) bad faith; (3) futility of amendment; (4) prejudice to the opposing party; and (5) whether

the plaintiff has previously amended the complaint. United States v. Corinthian Colls., 655

F.3d 984, 995 (9th Cir. 2011) (citation omitted). These factors are not weighted equally:

futility of amendment alone can justify the denial of a motion to amend. Ahlmeyer v. Nev.

Sys. of Higher Educ., 555 F.3d 1051, 1055 (9th Cir. 2009). Here, the Court finds it would

be futile for Jameson to amend her complaint to save her first, third, fourth, and fifth causes

of action. Jameson is denied leave to amend those causes of actions.




MEMORANDUM DECISION AND ORDER - 18
                                     VI. ORDER

The Court HEREBY ORDERS:
     1. Defendant’s Motion to Dismiss (Dkt. 6) is GRANTED as to Plaintiff’s First,

        Third, Fourth, and Fifth Causes of Action. Plaintiff’s First, Third, Fourth and

        Fifth causes of action are dismissed with prejudice;

     2. Defendant’s Motion to Dismiss (Dkt. 6) is DENIED as to Plaintiff’s Second

        Cause of Action.



                                               DATED: October 30, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 19
